TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00360-CR




                               Ramon De Los Santos, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-06-301255, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ramon De Los Santos seeks to appeal from a judgment of conviction for aggravated

assault. Sentence was imposed on March 2, 2007, and there was a timely motion for new trial. The

deadline for perfecting appeal was therefore May 31. See Tex. R. App. P. 26.2(a)(1). Notice of

appeal was filed on June 11, 2007. No extension of time for filing notice of appeal was requested.

See Tex. R. App. P. 26.3. We are advised that the notice of appeal was hand delivered and therefore

the mailbox rule does not apply. See Tex. R. App. P. 9.2(b). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want

of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: July 20, 2007

Do Not Publish




                                             2